The cause was tried by a jury, who found a verdict for the plaintiff before the justice, for 841 55. On this verdict the justice rendered no judgment, but issued [*] execution. It appeared by the proceedings sent up by the justice, that the real controversy between the parties was about the performance of a contract, respecting the grubbing and clearing a piece of road described in the state of demand; it was contended on the part of the plaintiff in certiorari, that the state of demand was insensible and insufficient; and that as no judgment had been rendered, execution could not legally be issued ; and the Court being of that opinion, ordered the proceedings before the justice, to be made null and void.

Vide post. *318, *319, *529, *848, *944, *977. — Ed.